Title: From Thomas Jefferson to J. P. P. Derieux, 22 August 1790
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
New York Aug. 22. 1790.

I recieved yesterday your favor of July 20. and as I expect to be in Albemarle between the 12th. and 20th. of September I should have deferred answering it till I might have the pleasure of doing it verbally, were it not that your purpose of making preparations  for a crop at Colle requires a speedier answer as to that particular. You know I told you that I should not consider myself as having any authority to meddle with that place but in the event of selling it: that in the mean time it would certainly remain as Mr. Mazzei had placed it, under your care. Consequently you have a perfect right to occupy it yourself if you please. With respect to the sale, I have informed Mr. Mazzei of the price you offered, and those offered by others, which were much higher than yours. Should he authorize me to sell it for whatever it will bring, I should think it my duty to get the most possible for it, indulging as far as I could, without prejudice to him, my inclination to give you a preference over every other bidder on equal terms.-Your letters shall be duly forwarded. As to all other particulars I refer them till I have the pleasure of seeing you, & am with respects to Madame de Rieux, Dear Sir Your most obedt. humble servt.,

Th: Jefferson

